          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  JONESBORO DIVISION

DEMARCUS PARKER                                           PLAINTIFF

v.                     No: 3:19-cv-266 DPM

MIKE ALLEN, Sheriff, Crittenden
County Detention Facility; R. C.
COLEMAN, Administrator, Crittenden
County Detention Facility; HINES,
Lieutenant, Crittenden County
Detention Facility; CODY, Sergeant,
Crittenden County Detention Facility                 DEFENDANTS

                           JUDGMENT

     Parker's complaint is dismissed without prejudice.



                                     D.P. Marshall _fr.
                                     United States District Judge
